DETAILED ACTION
Claim Rejections - 35 USC § 112
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1, 11 recite the broad recitation “at least one sensor that is in or on the body”, and the claim also recites “exposed to an outside of the body” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For examining purpose, the examiner would interpret the limitations means the sensor can be “inside a vehicle body” or “on and exposed outside a vehicle body.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-11, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US2020/0198620 A1) in view of Vogt (US2019/0025816 A1).

Regarding to Claim 1, based on the examiner’s best understanding, Nakata teaches a driving apparatus comprising:
a body (Fig. 3, Part 100);
at least one sensor that is in or on the body exposed to an outside of the body and configured to sense a user input for controlling driving of the body (Fig. 1, Part 170, Paragraph 50);
a controller configured to generate at least one control command for driving of the body according to the sensed user input (Fig. 1, Part 130, Paragraph 50); and
a motor that is configured to generate a driving force for driving the body according to the generated at least one control command (Paragraphs 43, 130).

Nakata fails to explicitly disclose, but Vogt teaches a driving apparatus comprising:
wherein the at least one sensor comprises a sensor on one side of the body in a first direction, and the at least one control command comprises a control command for driving the body in a second direction, opposite to the first direction, based on the sensor on the one side of the body in the first direction sensing the user input [Vogt teaches a vehicle comprises a plurality of sensor on different sides of the body of the vehicle (Vogt, Fig. 2, Part 36, Paragraph 47) to acquire data to control the vehicle (Vogt, Paragraph 9, Paragraph 8).  Vogt further shows that the vehicle would move in one direction which is opposite to at least one sensor in another direction (Vogt, Fig. 2).  Therefore, when applying the teachings of Vogt to Nakata, one with ordinary skill in the art would add the sensor in certain direction to acquire data to control the vehicle to move to another direction (Vogt, Paragraph 9, Paragraph 8, Fig. 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Vogt to add the sensor in certain direction in order to acquire data to control the vehicle to move to another direction (Vogt, Paragraph 9, Paragraph 8, Fig. 2).

Regarding to Claim 4, Nakata in view of Vogt teaches the modified driving apparatus,
wherein the sensor is a non-contact type sensor that is configured to sense an object adjacent to the non-contact type sensor at a predetermined distance (Nakata, Fig. 1, Part 170, Paragraphs 88, 89).

Regarding to Claim 6, Nakata in view of Vogt teaches the modified driving apparatus,
wherein the at least one control command comprises:
a driving command for moving the body forward or backward (Nakata, Fig. 2, S5, Paragraphs 91-95); and
a steering command for turning the body left or right (Nakata, Fig. 1, Paragraph 43).

Regarding to Claim 7, Nakata in view of Vogt teaches the modified driving apparatus,
wherein the at least one sensor is a plurality of sensors that are arranged at different points of the body (Nakata, Fig. 1, Part 170, Part 160, since there are at least two sensors, it would be known the sensor are located different locations).

Regarding to Claim 8, Nakata in view of Vogt teaches the modified driving apparatus,
wherein the controller is configured to generate the at least one control command for driving of the body in accordance with a driving direction of the body that is preset for each of the plurality of sensors (Nakata, Paragraphs 91-95, Paragraph 160).

Regarding to Claim 9, Nakata in view of Vogt teaches the modified driving apparatus,
wherein the controller is further configured to generate a stop control command, for stopping driving of the body, based on two or more sensors of the plurality of sensors sensing a respective user input (Nakata, Paragraphs 91-95, Paragraph 130 and Paragraph 160).

Regarding to Claim 10, Nakata in view of Vogt teaches the modified driving apparatus further comprises:
a driving unit that is configured to drive the body with the driving force of the motor,
wherein the driving unit is a wheel, a track, a leg, or a propeller (Nakata, Paragraph 43 would reflect the limitations under the broadest reasonable interpretation).

Regarding to Claim 11, based on the examiner’s best understanding, Nakata teaches a driving controlling method for controlling driving of a driving apparatus, the method comprising:
sensing a user input for controlling driving of a body of the driving apparatus by at least one sensor of the driving apparatus that is in or on the body and exposed to an outside of the body (Fig. 3, Part 100, Fig. 1, Part 170, Paragraph 50);
generating at least one control command for driving the body according to the sensed user input (Fig. 1, Part 130, Paragraph 50); and
generating a driving force, for driving the body, according to the generated at least one control command (Paragraphs 43, 130).

Nakata fails to explicitly disclose, but Vogt teaches a method comprising:
wherein the at least one sensor comprises a sensor on one side of the body in a first direction, and 
wherein the generating the at least one control command comprises generating a control command for driving the body in a second direction, opposite to the first direction, based on the sensor on the one side of the body in the first direction sensing the user input [Vogt teaches a vehicle comprises a plurality of sensor on different sides of the body of the vehicle (Vogt, Fig. 2, Part 36, Paragraph 47) to acquire data to control the vehicle (Vogt, Paragraph 9, Paragraph 8).  Vogt further shows that the vehicle would move in one direction which is opposite to at least one sensor in another direction (Vogt, Fig. 2).  Therefore, when applying the teachings of Vogt to Nakata, one with ordinary skill in the art would add the sensor in certain direction to acquire data to control the vehicle to move to another direction (Vogt, Paragraph 9, Paragraph 8, Fig. 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Vogt to add the sensor in certain direction in order to acquire data to control the vehicle to move to another direction (Vogt, Paragraph 9, Paragraph 8, Fig. 2).

Regarding to Claim 14, Nakata in view of Vogt teaches the modified driving controlling method,
wherein the sensor is a non-contact type sensor that is configured to sense the user input (Nakata, Fig. 1, Part 170), and
wherein the sensing the user input comprises sensing, by the non-contact type sensor, an object adjacent to the non-contact type sensor at a predetermined distance (Nakata, Paragraphs 88, 89).

Regarding to Claim 16, Nakata in view of Vogt teaches the modified driving controlling method,
wherein the at least one control command includes:
a driving command for moving the body forward or backward (Nakata, Fig. 2, S5, Paragraphs 91-95); and
a steering command for turning the body left or right (Nakata, Fig. 1, Paragraph 43).

Regarding to Claim 17, Nakata in view of Vogt teaches the modified driving controlling method,
wherein the at least one sensor is a plurality of sensors that are arranged at different points of the body (Nakata, Fig. 1, Part 170, Part 160, since there are at least two sensors, it would be known the sensor are located different locations).

Regarding to Claim 18, Nakata in view of Vogt teaches the modified driving controlling method,
wherein the generating the at least one control command for driving the body comprises generating the at least one control command in accordance with a driving direction of the body that is preset for each of the plurality of sensors (Nakata, Paragraphs 91-95, Paragraph 160).

Regarding to Claim 19, Nakata in view of Vogt teaches the modified driving controlling method,
wherein the at least one sensor is a plurality of sensors, and
wherein the method further comprises generating a stop control command, for stopping the driving of the body, based on two or more sensors of the plurality of sensors sensing a respective user input (Nakata, Paragraphs 91-95, Paragraph 130 and Paragraph 160).

Regarding to Claim 20, Nakata in view of Vogt teaches the modified driving controlling method,
wherein the driving apparatus further includes a driving unit that is configured to drive the body with the driving force, and
wherein the driving unit is a wheel, a track, a leg, or a propeller (Nakata, Paragraph 43 would reflect the limitations under the broadest reasonable interpretation).

Claims 2, 3, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US2020/0198620 A1) and Vogt (US2019/0025816 A1) as applied to Claims 1, 11 above, and further in view of Shin (US2019/0135265 A).

Regarding to Claim 2, Nakata and Vogt fail to explicitly disclose, but Shin teaches a driving apparatus, wherein the sensor is a contact type sensor that is configured to sense a pressure applied by pressing of an object [Shin teaches a vehicle is driven based on the pressure information of an accelerator pedal and a brake pedal (Shin, Paragraph 230) to regulate the vehicle speed (Shin, Paragraph 230).  Therefore, there would be at least one pressure sensor to detect the pressure of the pedals, and the pedal must be in certain direction inside the body.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata and Vogt to incorporate the teachings of Shin to use at least one pedal pressure sensor to receive pressure information in order to regulate the vehicle speed (Shin, Paragraph 230).

Regarding to Claim 3, Nakata in view of Vogt and Shin teaches the modified driving apparatus,
wherein the at least one control command, generated by the controller, includes a control command for changing speed of the body according to a magnitude of the pressure sensed by the contact type sensor,
wherein the control command for changing the speed of the body comprises:
a command for a first speed based on the pressure sensed by the contact type sensor having a first magnitude; and
a command for a second speed based on the pressure sensed by the contact type sensor having a second magnitude,
wherein the first speed and the second speed are different from each other and greater than zero, and
wherein the first magnitude and the second magnitude of the pressure are different from each other and greater than zero (Shin, Paragraph 230 would reflect the limitations since the vehicle speed is corresponding to the pressure of at least one of the accelerator pedal and brake pedal).

Regarding to Claim 12, Nakata and Vogt fail to explicitly disclose, but Shin teaches a driving controlling method,
wherein the sensor is a contact type sensor that is configured to sense the user input, and
wherein the sensing the user input comprises sensing, by the contact type sensor, a pressure applied by pressing of an object [Shin teaches a vehicle is driven based on the pressure information of an accelerator pedal and a brake pedal (Shin, Paragraph 230) to regulate the vehicle speed (Shin, Paragraph 230).  Therefore, there would be at least one pressure sensor to detect the pressure of the pedals, and the pedal must be in certain direction inside the body.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata and Vogt to incorporate the teachings of Shin to use at least one pedal pressure sensor to receive pressure information in order to regulate the vehicle speed (Shin, Paragraph 230).

Regarding to Claim 13, Nakata in view of Vogt and Shin teaches the modified driving controlling method,
wherein the generating the at least one control command comprises generating a control command for changing speed of the body according to a magnitude of the pressure sensed by the contact type sensor,
wherein the generating the control command for changing the speed of the body comprises:
generating a command for a first speed based on the pressure sensed by the contact type sensor having a first magnitude; and
generating a command for a second speed based on the pressure sensed by the contact type sensor having a second magnitude,
wherein the first speed and the second speed are different from each other and greater than zero, and
wherein the first magnitude and the second magnitude of the pressure are different from each other and greater than zero (Shin, Paragraph 230 would reflect the limitations since the vehicle speed is corresponding to the pressure of at least one of the accelerator pedal and brake pedal).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US2020/0198620 A1) and Vogt (US2019/0025816 A1) as applied to Claims 4, 14 above, and further in view of Jardine (US2022/0135039 A1).

Regarding to Claim 5, Nakata and Vogt fail to explicitly disclose, but Shin teaches a driving apparatus,
wherein the at least one control command, generated by the controller, includes a control command for changing speed of the body according to a distance between the non-contact type sensor and the object that is adjacent to the non-contact type sensor,
wherein the control command for changing the speed of the body comprises:
a command for a first speed based on the distance sensed by the non-contact type sensor being a first distance; and
a command for a second speed based on the distance sensed by the non-contact type sensor being a second distance,
wherein the first speed and the second speed are different from each other and greater than zero, and
wherein the first distance and the second distance are different from each other [Nakata teaches the non-contact type sensor to sense the distance between an object and the vehicle (Nakata, Paragraphs 88, 89).  Jardine teaches a vehicle comprises a sensor to detect a distance between the vehicle and an object, and would slow the speed to match the object when enter a certain distance (Jardine, Paragraph 408) to prevent collision (Jardine, Paragraph 408).  When applying the teachings of Jardine, one with ordinary skill in the art would consider there are two different speeds corresponding to two different distances.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata and Vogt to incorporate the teachings of Jardine to regulate speed based on sensing a distance between the vehicle and an object in order to prevent collision (Jardine, Paragraph 408).

Regarding to Claim 15, Nakata teaches the driving controlling method,
wherein generating the at least one control command comprises generating a control command for changing speed of the body according to a distance between the non-contact type sensor and the object that is adjacent to the non-contact type sensor,
wherein the generating the control command for changing the speed of the body comprises:
generating a command for a first speed based on the distance sensed by the non-contact type sensor being a first distance; and
generating a command for a second speed based on the distance sensed by the non-contact type sensor being a second distance,
wherein the first speed and the second speed are different from each other and greater than zero, and
wherein the first distance and the second distance are different from each other [Nakata teaches the non-contact type sensor to sense the distance between an object and the vehicle (Nakata, Paragraphs 88, 89).  Jardine teaches a vehicle comprises a sensor to detect a distance between the vehicle and an object, and would slow the speed to match the object when enter a certain distance (Jardine, Paragraph 408) to prevent collision (Jardine, Paragraph 408).  When applying the teachings of Jardine, one with ordinary skill in the art would consider there are two different speeds corresponding to two different distances.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata and Vogt to incorporate the teachings of Jardine to regulate speed based on sensing a distance between the vehicle and an object in order to prevent collision (Jardine, Paragraph 408).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, 5, 11, 13, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747